OSCN Found Document:WITHEROW v. STATE

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        



OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only








WITHEROW v. STATE2017 OK CR 20Case Number: F-2016-211Decided: 07/25/2017BRUCE ESLEY WITHEROW, Appellant, v. THE STATE OF OKLAHOMA, Appellee.
Cite as: 2017 OK CR 20, __  __



CORRECTION ORDER

¶1 It has come to the Court's attention that Judge Lumpkin's separate writing in the above styled and numbered cause, Witherow v. State, 2017 OK CR 17, ___ P.3d ___, was incorrectly recorded. The record of his writing should read as follows:
LUMPKIN, PRESIDING JUDGE: SPECIALLY CONCUR
¶2 IT IS SO ORDERED.
¶3 WITNESS OUR HANDS AND THE SEAL OF THIS COURT this 25th day of July, 2017.

/s/GARY L. LUMPKIN, Presiding Judge
/s/DAVID B. LEWIS, Vice Presiding Judge 

NOT PARTICIPATING
ARLENE JOHNSON, Judge

/S/ROBERT L. HUDSON, Judge 

ATTEST:
/s/Michael S. Richie
Clerk



Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


None Found.